DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of group I, claims 1-17 in the reply filed on 3/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are currently pending and examined on the merits. 
Claims 3, 6-8, 13, and 17 are currently amended. 
Specification
The use of the term MATRIGEL, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 2 is objected to because of the following informalities. Appropriate correction is required.
Claim 2 appears to contain a typographical error and should read “the human cardiac progenitor cell” in step (b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “soft” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates that the substrate may have a certain value as measured by a durometer. However, this is recited as an optional feature, not a definition of what may qualify as “soft”. Thus, it is unclear at what point a substrate may be considered soft or otherwise. 
Claim 12 contains the trademark MATRIGEL® to identify a particular material or product. A trademark is a designation of a source or origin of a product rather than an identification of a particular material or product. Therefore, the claim scope is indefinite. See MPEP § 2173.05(u).
Claim 17 recites the limitation "the culture volume".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al., (2019). Substrate Stiffness, Cell Anisotropy, and Cell–Cell Contact Contribute to Enhanced Structural and Calcium Handling Properties of Human Embryonic Stem Cell-Derived Cardiomyocytes. ACS Biomaterials Science & Engineering, 5(8), 3876-3888 (hereinafter Rodriguez). 
Rodriguez discloses methods of differentiating pluripotent stem cells into mature cardiomyocytes by culturing on polydimethylsiloxane (PDMS) substrates (Abstract). Rodriguez explains that pluripotent stem cell (PSC) derived cardiomyocytes have an immature properties and must be matured to a more adult-like state (Introduction). Rodriguez discloses culturing human embryonic stem cells (hESCs) in monolayer sequentially supplemented with Activin A for 1 day, BMP4 and CHIR99021 for 2 days, and Xav939 for 2 days to produce a population of cardiac progenitor cells (Section 2.1, Fig. 1). At day 7 the cells are cultured in RPMI supplemented with insulin and B-27 for 18 to 23 days (Section 2.1, Fig. 1). Following cryopreservation, the progenitors are cultured on PDMS substrates with varying degrees of stiffness in RPMI supplemented with insulin and B-27 for a further 9 days (Section 2.1-2.2, Fig. 1). The PDMS substrates are prepared with stiffnesses between normal physiology to pathophysiological for cardiac tissues (Section 2.2). Rodriguez discloses that culturing on the PDMS substrate produces a more mature cardiomyocyte (Sections 4.1, 4.4, Table 4). Therefore, every limitation of claims 1, 3-4, and 8-12 is present in Rodriguez, and the subject matter is anticipated
Claim(s) 1, 3, 5, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herron et al., (2016). Extracellular matrix mediated maturation of human pluripotent stem cell derived cardiac monolayer structure and electrophysiological function. Circulation Arrhythmia Electrophysiology, 9(4), e003638 (cited on IDS dated 3/25/22, hereinafter Herron).
	Herron discloses methods of maturing human induced pluripotent stem cell (hiPSC) derived immature cardiac myocytes (i.e., progenitors) into mature cardiomyocytes by culturing on PDMS sheet (Abstract). Herron discloses that the progenitor cells contain a mixture of atrial-like, ventricular-like and pacemaker-like myocytes (ECM effects on iCellTM hiPSC-CM monolayer impulse propagation). The progenitor cells are seeded on PDMS membranes, Matrigel® coated coverslips, or Matrigel® coated PDMS membranes in a differentiation media for 4 to 7 days (iCellTM human iPSC-CM monolayers). Herron explains that culturing on the Matrigel® coated PDMS promotes cardiomyocyte maturation within a week of culture (ECM effects on iCellTM hiPSC-CM monolayer impulse propagation, Discussion, Fig. 2). Therefore, every limitation of claims 1, 3, 5, 10-12, and 15 is present in Herron, and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herron as applied to claims 1, 3, 5, 10-12, and 15 above, or in the alternative Rodriguez as applied to claims 1, 3-4, and 8-12 above, in view of Le et al., (2019). Expansion culture of human pluripotent stem cells and production of cardiomyocytes. Bioengineering, 6(2) 48 (hereinafter Le). 
Neither Rodriguez nor Herron disclose that cardiac base media is induced to move during the culturing process. Le examines methods for the expansion culture of hPSCs and production of cardiomyocytes therefrom (Abstract). Le explains that conventional 2D culture methods require a large surface area and consequently limits the productivity of hPSCs into cardiomyocytes (Abstract, Introduction, Section 2.1). Le further explains that roller bottles allow for scalable cultures of hPSCs (Section 2.1). Additionally, it allows for easily setup, producing a homogenous effect, easy media changes, and easy assessment of cell quality via microscopic examination (Section 2.1). As each of the references are directed to methods of producing mature cardiomyocytes from PSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the roller bottles of Le in the methods of either Herron or Rodriguez to increase the scale of production. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, or in the alternative Herron, and Le as applied to claims 2, 8, and 13-14 above, and in further view of Culture of adherent cells using roller bottles. Technical User’s Guide [online]. Thermo Scientific. [retrieved 2022-05-04]. Retrieved from the Internet: <URL: https://assets.fishersci.com/TFS-Assets/LCD/manuals/Nunc-Roller-Bottles-Technical-Users-Guide-TUGLSPRLRBTLS.pdf> (hereinafter Roller Bottle).
Le does not disclose that the roller bottles have a volume of about 100 mL to 500L. However, Roller Bottle recommends that standard roller bottles optimally contain between about 170 to 1680 mL of culture media, though more or less media may be utilized (Table 1). As Le discloses utilizing roller bottles, it would be obvious to one of ordinary skill in the art that the recommended volumes of culture media as disclosed in Roller Bottle could be used. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claims 1, 3-4, and 8-12 above, or in the alternative Herron as applied to claims 1, 3, 5, 10-12, and 15 above, in view of Lee et al., (2017). Human pluripotent stem cell-derived atrial and ventricular cardiomyocytes develop from distinct mesoderm populations. Cell Stem Cell, 21(2) 179-194.e4 (cited on IDS dated 3/255/22, hereinafter Lee). 
Neither Rodriguez nor Herron discloses that the hPSCs are differentiated using certain means. 
Lee discloses methods of directing differentiation of hPSCs into cardiomyocyte subtypes (Abstract). Lee discloses culturing hPSCs in a mesoderm differentiation media supplemented with Y-27632, BMP4, Activin A, and bFGF for 2 days (Directed differentiation of human ESC/iPSC lines). The cells are then transferred to a cardiac mesoderm media supplemented with IWP2 and VEGF for 2 days (Directed differentiation of human ESC/iPSC lines). Lee further discloses that hPSCs may be induced to each of atrial and ventricular cardiomyocytes (Optimization of atrial and ventricular inductive conditions, Optimization of ventricular cardiomyocyte differentiation). As each of the references are directed to methods of producing mature cardiomyocytes from PSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to substitute the method of differentiating PSCs of Rodriguez or Herron for the method of Lee as a simple substitution of one known method for another to obtain the predictable result of producing a population of cardiomyocytes. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632